UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 16, 2010 MACQUARIE INFRASTRUCTURE COMPANY LLC (Exact name of registrant as specified in its charter) Delaware 001-32384 43-2052503 (State or other jurisdiction of incorporation) Commission File Number (IRS Employer Identification No.) 125 West 55th Street, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212)231-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) “Macquarie Group” refers to the Macquarie Group of companies, which comprises Macquarie Group Limited and its worldwide subsidiaries and affiliates. Macquarie Infrastructure Company LLC is not an authorized deposit-taking institution for the purposes of the Banking Act 1959 (Commonwealth of Australia) and its obligations do not represent deposits or other liabilities of Macquarie Bank Limited ABN 46 (MBL). MBL does not guarantee or otherwise provide assurance in respect of the obligations of Macquarie Infrastructure Company LLC. Section 2 - Financial Information Item 2.02 Results of Operations and Financial Condition. Attached as Exhibit 99.1 hereto is a reconciliation of the reported net income (loss) of Macquarie Infrastructure Company LLC (the “Company”) to the Company’s “free cash flow” (as defined by the Company) for the quarterly periods ended March 31, 2008 through December 31, 2009.The reconciling information is being provided on both a consolidated and an operating segment basis. The information contained in Exhibit 99.1 was published on April 16, 2010 by the Company on its website. As previously announced, effective from the Q4 2009 reporting period, the Company is reporting free cash flow, as defined by it, as a means of assessing the amount of cash generated by its businesses and as a supplement to other information provided in accordance with GAAP.Free cash flow replaces the previously reported estimated cash available before debt reduction (“CADR”). The information furnished pursuant to this Item 2.02, including Exhibit 99.1, is deemed to be furnished and not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), is not otherwise subject to the liabilities of that Section and is not incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1Supplementary financial data SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MACQUARIE INFRASTRUCTURE COMPANY LLC Date:April 16, 2010 By: /s/ James Hooke Name:James Hooke Title: Chief Executive Officer
